APPEAL OF KATHRYN M. HASKELL, EXECUTRIX OF THE ESTATE OF GEORGE S. HASKELL, DECEASED.Haskell v. CommissionerDocket No. 4335.United States Board of Tax Appeals2 B.T.A. 1300; 1925 BTA LEXIS 2080; November 11, 1925, Decided Submitted October 7, 1925.  *2080 Robert L. Floyd, Esq., for the taxpayer.  M. N. Fisher, Esq., for the Commissioner.  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax of George S. Haskell, deceased, for the calendar year 1921 in the amount of $236.27, arising from the holding of the Commissioner that a profit of $2,652.83 upon the sale of certain real estate was income to George S. Haskell during his lifetime.  The executrix alleged in her petition that the said profit of $2,652.83 belonged to her.  FINDINGS OF FACT.  During the calendar year 1921 George S. Haskell, now deceased, was a resident of Chicago, Ill., engaged in business as a partner with one Isadore A. Grossman.  In January, 1913, Kathryn M. Haskell, wife of George S. Haskell, and Isadore A. Grossmen each contributed $1,500 for the purchase of certain real estate in the City of Chicago at a cost of $6,000; $3,000 being paid in cash and a mortgage given for $3,000.  The title to the property was taken in the name of Kathryn M. Haskell.  In December, 1921, this property was sold by Kathryn M. Haskell for $11,305.65, resulting in a total profit of $5,305.65.  One-half*2081  of this profit belonged to Isadore A. Grossman and one-half, or $2,652.83, belonged to Kathryn M. Haskell.  DECISION.  The deficiency determined by the Commissioner is disallowed.